103 F.3d 131
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Larry BURKS, Defendant-Appellant.
No. 96-4098.
United States Court of Appeals, Sixth Circuit.
Nov. 27, 1996.

Before:  JONES, SILER, and DAUGHTREY, Circuit Judges.

ORDER

1
The defendant appeals the "Order of Detention Pending Trial."   Briefs of the defendant and the government are now before the court.  This panel is of the unanimous opinion that oral argument would not aid in the disposition of this appeal.  Fed.R.App.P. 34(a).


2
The detention decision must be reviewed in light of 18 U.S.C. § 3142.  According to subsection (e) of that statute, a defendant shall be detained pending trial if, after a hearing, the judicial officer finds that no condition or set of conditions will assure the defendant's appearance and the safety of the community.  The factors to be considered include the nature and circumstances of the offense charged, the weight of the evidence against the person, and the nature and seriousness of the danger posed by the defendant's release.  18 U.S.C. § 3142(g).  In this case, there is a presumption in favor of pretrial detention because there is probable cause to believe that the defendant committed an offense for which a potential maximum term of ten years or more is prescribed by the Controlled Substances Act.  See 18 U.S.C. § 3142(e).  A finding of fact in support of pretrial detention shall not be disturbed on appeal unless clearly erroneous.  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).


3
The defendant makes two arguments:  that the evidence will not sustain the order of detention and that the district court erred in failing to address the terms of his confinement in a local jail.  Neither argument is well-taken.  Upon review of the briefs and exhibits, we conclude there is ample evidence to support the defendant's pretrial detention.


4
As to the second argument, we do not believe the conditions of confinement have been shown to be unduly burdensome.  The government has demonstrated a willingness to make reasonable efforts to accommodate the defendant's need to consult with his attorney and witnesses in this complex prosecution.  If these matters are not negotiable, the parties may return to the district court for their resolution.


5
Therefore, it is ORDERED that the order detaining the defendant pending trial is affirmed.